                 Case 3:18-cr-05141-BHS Document 36 Filed 05/06/19 Page 1 of 21




1                                                                         The Honorable Benjamin H. Settle
2
3
4
5
6
7                              UNITED STATES DISTRICT COURT FOR THE
                                 WESTERN DISTRICT OF WASHINGTON
8
                                           AT TACOMA
9
10
          UNITED STATES OF AMERICA,                              NO. CR18-5141BHS
11
                                    Plaintiff,
12
                                                                 GOVERNMENT’S RESPONSE TO
13                                                               DEFENDANT’S MOTION TO SUPPRESS
                              v.
                                                                 (Dkt 32)
14
          DONNIE BARNES, SR.,
15
                                   Defendant.
16
17
                                             I.      INTRODUCTION
18
                Defendant Donnie Barnes, Sr., molested a young girl and shared photos of his
19
     abuse online. In March 2018, ICE-HSI1 Special Agent Reese Berg obtained and
20
     executed search warrants for his home and person. During that search, Barnes confessed
21
     to his crimes against MV1, as well as possessing other child pornography. Here, he
22
     challenges neither the factual basis for the search nor the circumstances under which he
23
     was interviewed. Instead, grasping at straws, he offers two grounds he claims warrant
24
     suppression of both the search and his confession. Both lack merit, and even if they did
25
     not, suppression is neither available as a remedy nor warranted under the circumstances.
26
27
28   1
         HSI is a component of U.S. Immigration and Customs Enforcement, under the Department of Homeland Security.

         GOVERNMENT’S RESPONSE TO DEFENDANT’S                                           UNITED STATES ATTORNEY
                                                                                       700 STEWART STREET, SUITE 5220
         MOTION TO SUPPRESS (Dkt 32)
                                                                                        SEATTLE, WASHINGTON 98101
         CR18-5141BHS/BARNES - 1                                                               (206) 553-7970
             Case 3:18-cr-05141-BHS Document 36 Filed 05/06/19 Page 2 of 21




 1         First, Barnes says ICE-HSI obtained IP subscriber information from Comcast in
 2 violation of the Fourth Amendment. But that subscriber information belonged to K.T.,
 3 not Barnes, meaning he has no standing to assert this claim. And the Fourth Amendment
 4 does not protect information voluntarily provided to third parties, so there is no claim to
 5 present. Finally, Barnes errs when he claims that 19 U.S.C. § 1509 prohibits ICE-HSI
 6 from using summonses in child exploitation cases. But even if he were right, suppression
 7 would be improper and unwarranted where no constitutional violation occurred.
 8         Second, Barnes grouses about the timing of the search and seeks suppression.
 9 Here, SA Berg provided ample justification to begin the searches before 6:00 a.m., and
10 the reviewing magistrate judge expressly authorized his doing so. That is all Rule 41
11 requires, and there is no basis for suppression. Moreover, Barnes offers no explanation
12 why a search that occurred less than one hour before the time at which Rule 41 requires
13 no special permission was unreasonable under the circumstances. Nor could he. Law
14 enforcement acted in good faith, complying fully with Rule 41. And Barnes suffered no
15 prejudice, nor was the search or its execution constitutionally deficient, rendering
16 suppression unavailable.
17         In sum, Barnes offers no valid basis for suppression, and his motion should be
18 denied without a hearing.
19                II.    FACTUAL AND PROCEDURAL BACKGROUND
20         The relevant facts are largely undisputed. In February 2018, ICE-HSI Special
21 Agent Reese Berg opened an investigation into an individual (later identified as
22 Defendant Donnie Barnes, Sr.) who was sexually abusing a young girl and posting
23 images of that abuse on the Internet. SA Berg began this investigation after he received a
24 lead from Australian law enforcement. An Australian undercover officer had
25 communicated with Barnes after Barnes posted sexually explicit images of a young girl
26 on a public photo-sharing website.
27         Among the photos Barnes shared was a close-up photo of the genitals of a
28 prepubescent female, MV1. MV1 was lying face down, and her underwear had been

     GOVERNMENT’S RESPONSE TO DEFENDANT’S                               UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     MOTION TO SUPPRESS (Dkt 32)
                                                                        SEATTLE, WASHINGTON 98101
     CR18-5141BHS/BARNES - 2                                                   (206) 553-7970
             Case 3:18-cr-05141-BHS Document 36 Filed 05/06/19 Page 3 of 21




 1 pulled aside, exposing her buttocks and genitals. This photo was one in a series that all
 2 depicted the same young girl that Barnes posted to the site. After Barnes posted the
 3 images, the undercover initiated email correspondence with Barnes. In this
 4 correspondence, among other things, Barnes identified the victim in the photos as an
 5 eleven-year-old female. He told the undercover MV1 was his “sweet little toy” and
 6 described this child as “sexy,” “flirty,” and “fun to play with.” The undercover told
 7 Barnes that he had an eleven-year-old stepdaughter that he was just starting to groom and
 8 abuse. Barnes asked the undercover if he had any pictures of his victim to share.
 9         The undercover officer obtained a list of IP logins for Barnes’s photo sharing
10 website account, which showed numerous logins from various IP addresses between
11 August 2017 and February 2018. Among the IP addresses used by Barnes to access this
12 site in February 2018 was an IP address belonging to Comcast Communications. In
13 response to a summons issued under 19 U.S.C. § 1509(a)(1), Comcast reported that
14 during the time Barnes used IP address 73.140.63.12 to access the photo-sharing site, it
15 was assigned to K.T. at her home in Spanaway, Washington, which she shared with
16 Barnes and two minors. Ex. 1 at 205.
17         On March 2, 2018, SA Berg applied for and obtained warrants to search Barnes’s
18 home and person for evidence of various child sexual exploitation offenses from
19 Magistrate Judge Theresa L. Fricke. Based on law enforcement observations of Barnes’s
20 workday schedule, SA Berg also sought (and received) permission to execute the search
21 during the nighttime hours, that is, between 10:00 p.m. and 6:00 a.m. Ex. 2 at 00033,
22 00040. Though, as noted in the affidavit, SA Berg planned to execute these warrants
23 between 4:00 and 6:00 a.m., thereby maximizing the chances of encountering Barnes at
24 home. As Barnes notes, law enforcement executed those warrants shortly after 5:00 a.m.
25 on May 6, 2018, less than one hour before the 6:00 a.m. cutoff when Rule 41 requires no
26 special authorization.
27         To minimize disruption to Barnes and the other occupants of the home and
28 maximize the safety of all concerned, agents started surveillance in the early morning

     GOVERNMENT’S RESPONSE TO DEFENDANT’S                              UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     MOTION TO SUPPRESS (Dkt 32)
                                                                       SEATTLE, WASHINGTON 98101
     CR18-5141BHS/BARNES - 3                                                  (206) 553-7970
               Case 3:18-cr-05141-BHS Document 36 Filed 05/06/19 Page 4 of 21




 1 hours of March 6, 2018. Agents did not approach the home to begin execution until
 2 surveilling agents reported seeing a light on within the home, suggesting that someone
 3 (likely Barnes) was awake. When agents knocked and announced their presence, Barnes
 4 answered the door. He was fully dressed and appeared ready to depart the house
 5 imminently.2
 6            SA Berg encountered Barnes in the home, and Barnes agreed to be interviewed.
 7 In a post-Miranda, recorded interview, Barnes acknowledged, among other things:
 8             He was the user of the photo-sharing website who communicated with the
 9                Australian undercover officer and posted the images of MV1;
10             He took the photo of MV1’s genitals while she slept and had taken a number of
11                other sexually explicit photos or videos of MV1 over the preceding months,
12                which would be found on his Apple iPhone;
13             He obtained a thumb drive containing several videos of child pornography
14                from an unidentified individual after providing that individual some of MV1’s
15                underwear.
16            During the search, agents located Barnes’s iPhone and the thumb drive he
17 described. A forensic examination of those and other digital devices revealed Barnes
18 had, in fact, taken other sexually explicit images and videos of MV1 and possessed a
19 thumb drive containing several videos of other minors being sexually abused.
20       Barnes was taken into custody and charged by criminal complaint on the day of
21 the search. The Grand Jury subsequently returned an Indictment charging Barnes with
22 one count each of producing, distributing, and possessing child pornography. Trial is
23 scheduled to begin June 25, 2019.
24
25
26
27   2
      Much of the information surrounding the execution of the searches is detailed in the agent reports produced in
     discovery and does not appear to be in dispute. To the extent certain factual details are not, however, the
28   government is proceeding by way of an offer of proof.

         GOVERNMENT’S RESPONSE TO DEFENDANT’S                                              UNITED STATES ATTORNEY
                                                                                          700 STEWART STREET, SUITE 5220
         MOTION TO SUPPRESS (Dkt 32)
                                                                                           SEATTLE, WASHINGTON 98101
         CR18-5141BHS/BARNES - 4                                                                  (206) 553-7970
                Case 3:18-cr-05141-BHS Document 36 Filed 05/06/19 Page 5 of 21




 1                                     III.   ARGUMENT
 2         To place Barnes’s motion to suppress in context, it is important to note what he is
 3 not challenging. He is not, for example, challenging the showing of probable cause and
 4 does not suggest the reviewing magistrate judge abandoned her judicial role. Nor does he
 5 claim the affidavit contained material falsehoods. And he does not suggest that the
 6 search warrants were overbroad, lacked particularity, or otherwise suffer from
 7 constitutional defect. Rather, he identifies two alleged problems with the conduct of the
 8 investigation. Both are meritless, and neither are of constitutional import. Even if they
 9 had merit, they would not justify the extraordinary remedy of suppression.
10         First, Barnes wrongly asserts that the summons used to obtain subscriber
11 information from Comcast was unlawful and violated his Fourth Amendment rights.
12 Suppression is unavailable, however, because Barnes suffered no constitutional violation.
13 Nor did anyone else for that matter. The subscriber information at issue was not his,
14 depriving him of standing to assert any Fourth Amendment claim, and such information
15 is not protected by the Fourth Amendment in any event, meaning there is no claim to
16 press. As such, even if Barnes could show that the summons to Comcast violated Section
17 1509 (he cannot), suppression is unavailable for statutory violations that do not implicate
18 constitutional rights.
19         Second, Barnes claims that the search of his home and person was unreasonable
20 because it occurred at nighttime—that is, between 10:00 p.m. and 6:00 a.m. This
21 “nighttime” search, occurring less than one hour before 6:00 a.m., was, however,
22 expressly authorized by the reviewing magistrate judge upon a showing of good cause.
23 That is all that is required by Rule 41. And even if the showing were deemed
24 insufficient, suppression is unavailable to remedy mere technical violations of Rule 41
25 that are neither of constitutional magnitude nor result in prejudice to the defendant.
26         //
27         //
28

     GOVERNMENT’S RESPONSE TO DEFENDANT’S                               UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     MOTION TO SUPPRESS (Dkt 32)
                                                                        SEATTLE, WASHINGTON 98101
     CR18-5141BHS/BARNES - 5                                                   (206) 553-7970
                 Case 3:18-cr-05141-BHS Document 36 Filed 05/06/19 Page 6 of 21




 1 A.    Barnes cannot establish a constitutional violation that would warrant
 2 suppression based on the seizure of another’s subscriber information.
            Barnes’s claim that the warrantless seizure of subscriber information violates the
 3
     Fourth Amendment utterly fails, and suppression is unwarranted for at least three reasons.
 4
     First, Barnes lacks standing to assert such a claim because the subscriber information at
 5
     issue is not his own but another’s. Second, the subscriber information provided by
 6
     Comcast is not entitled to Fourth Amendment protection because customers cannot claim
 7
     a legitimate expectation of privacy over information voluntarily given to third parties.
 8
     Finally, even assuming arguendo Barnes suffered a constitutional deprivation, good faith
 9
     precludes suppression in this case.
10
            1.       Barnes lacks standing to assert a Fourth Amendment claim that, if it
11
     exists at all, belongs to another person.
12          Barnes lacks standing to assert a Fourth Amendment claim over subscriber
13 information that does not belong to him and was provided to Comcast by another person,
14 K.T. It is a bedrock principle of constitutional law that “Fourth Amendment rights are
15 personal rights [that] . . . may not be vicariously asserted.” Brown v. United States, 411
16 U.S. 223, 228 (1973) (emphasis added). The onus is on Barnes to “demonstrate that he
17 personally has an expectation of privacy in the place searched, and that his expectation is
18 reasonable.” Minnesota v. Carter, 525 U.S. 83, 88 (1998) (emphases added).
19          This he cannot do. The “private subscriber data” that he complains ICE-HSI
20 illegally obtained is not his subscriber data but K.T.’s. Thus, the only person with cause
21 to complain about the seizure of this information, if there is a complaint to be heard, is
22 K.T. It was the IP address assigned to her account that led ICE-HSI to seek a search
23 warrant for the residence that she shared with Barnes. Barnes cannot vindicate
24 constitutional rights that belong to another, and that alone is fatal to his suppression
25 claim.
26          //
27          //
28

      GOVERNMENT’S RESPONSE TO DEFENDANT’S                                UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
      MOTION TO SUPPRESS (Dkt 32)
                                                                          SEATTLE, WASHINGTON 98101
      CR18-5141BHS/BARNES - 6                                                    (206) 553-7970
            Case 3:18-cr-05141-BHS Document 36 Filed 05/06/19 Page 7 of 21




 1        2.      The Fourth Amendment does not shield subscriber information
 2 maintained by internet service providers because customers have no legitimate
   expectation of privacy in that information.
 3
          Barnes’s Fourth Amendment claim fails for a second, independent reason: the
 4
   Fourth Amendment does not protect information voluntarily provided to internet service
 5
   providers by their customers. Thus, even if Barnes had standing to assert a Fourth
 6
   Amendment claim over K.T.’s subscriber information, there is no such claim to assert.
 7
          A criminal defendant “may invoke the protection of the Fourth Amendment only if
 8
   he can show that he had a “legitimate expectation of privacy” in the place searched or the
 9
   item seized. Smith v. Maryland, 442 U.S. 735, 740 (1979). No such expectation of
10
   privacy can exist where, as here, information has been voluntarily shared with a third
11
   party. Id. at 740-45. Barnes thus bears the burden of establishing a reasonable
12
   expectation of privacy in the subscriber information K.T. provided to Comcast, a burden
13
   he cannot meet.
14
          It is well-settled that a “person has no legitimate expectation of privacy in
15
   information he voluntarily turns over to third parties.” Id. at 743-44. This longstanding
16
   doctrine is fatal to Barnes’s argument. The only reason Comcast was able to provide his
17
   and K.T.’s address when ICE-HSI sought customer information associated with a
18
   particular IP address is because K.T. provided that information to Comcast voluntarily.
19
   Neither she nor Barnes may complain their privacy has been violated when the
20
   government obtains information she freely shared.
21
          And indeed, to the government’s knowledge, “[e]very federal court to address this
22
   issue has held that subscriber information provided to an internet provider is not
23
   protected by the Fourth Amendment’s privacy expectation.” United States v. Perrine,
24
   518 F.3d 1196, 1204-05 (10th Cir. 2008); see also United States v. Corbitt, 588 F. App’x
25
   594 (9th Cir. 2014); United States v. Wheelock, 772 F.3d 825, 828-29 (8th Cir. 2014);
26
   United States v. Bynum, 604 F.3d 161, 164 (4th Cir. 2010); Guest v. Leis, 255 F.3d 325,
27
   336 (6th Cir. 2001).
28

     GOVERNMENT’S RESPONSE TO DEFENDANT’S                             UNITED STATES ATTORNEY
                                                                     700 STEWART STREET, SUITE 5220
     MOTION TO SUPPRESS (Dkt 32)
                                                                      SEATTLE, WASHINGTON 98101
     CR18-5141BHS/BARNES - 7                                                 (206) 553-7970
                Case 3:18-cr-05141-BHS Document 36 Filed 05/06/19 Page 8 of 21




 1            Anticipating this argument, Barnes looks to last term’s Carpenter decision and
 2 invites this Court to do what the Supreme Court expressly declined to do: that is, eschew
 3 the third-party doctrine.3 The Court’s decision not to extend the third-party doctrine to
 4 cell site location information was “a narrow one,” grounded in the “unique” character of
 5 such information. United States v. Carpenter, 138 S. Ct. 2206, 2217-2220 (2018). Such
 6 records, the Court explained, “reveal[ ] not only [a person’s] particular movements, but
 7 through them [the person’s] ‘familial, political, professional, religious, and sexual
 8 associations.’” Id. at 2217 (internal citation omitted). Carpenter, however made clear
 9 the decision in no way “disturb[s] the application of” the third-party doctrine, nor does it
10 “address other business records that might incidentally reveal location information.” Id.
11 at 2220; see also United States v. Contreras, 905 F.3d 853, 857 (5th Cir. 2018) (rejecting
12 the defendant’s argument post-Carpenter that a subscriber has a reasonable expectation
13 of privacy in ISP records revealing “only that the IP address was associated with” the
14 defendant’s residence).
15            In short, if his lack of standing were not already fatal to his request for
16 suppression, the third-party doctrine surely is its undoing.
17         3.     In any event, suppression is unwarranted under the good faith
18 doctrine.
           Assuming arguendo Barnes’s Fourth Amendment rights were infringed, the good
19
   faith doctrine precludes suppression here. The exclusionary rule does not apply “where
20
   [an] officer’s conduct is objectively reasonable,” because suppression “cannot be
21
   expected, and should not be applied, to deter objectively reasonable law enforcement
22
   activity.” United States v. Leon, 468 U.S. 897, 919 (1984). For that reason, “evidence
23
   obtained from a search should be suppressed only if it can be said that the law
24
25
26   3
       Indeed, with skill that would make Rumpelstiltskin himself envious, Barnes spins ISP subscriber information into
     the equivalent of a window into someone’s very soul. It is not. What the government obtained was not some
27   detailed journal of Barnes’s every move or a laundry list of his favorite websites. What the government obtained
     was the service address for an IP address he used to exploit a child, an address that he did not even provide. Despite
28   his laudable effort at creativity and hyperbole, it is clear there is no real privacy interest at stake here.

         GOVERNMENT’S RESPONSE TO DEFENDANT’S                                                UNITED STATES ATTORNEY
                                                                                            700 STEWART STREET, SUITE 5220
         MOTION TO SUPPRESS (Dkt 32)
                                                                                             SEATTLE, WASHINGTON 98101
         CR18-5141BHS/BARNES - 8                                                                    (206) 553-7970
                 Case 3:18-cr-05141-BHS Document 36 Filed 05/06/19 Page 9 of 21




 1 enforcement officer had knowledge . . . that the search was unconstitutional under the
 2 Fourth Amendment.” Id. (internal quotation marks omitted).
 3          At the time SA Berg relied on the summons to Comcast, courts uniformly held
 4 (and thus far continue to hold) that basic subscriber information is not protected by the
 5 Fourth Amendment. As such, suppression would be improper since law enforcement
 6 reasonably relied on the state of the law as it existed.
 7          The statutory scheme governing stored and electronic communications applies the
 8 same standard, only bolstering that good faith. Under this scheme, the government may
 9 obtain basic subscriber information, such as that requested from Comcast here, from an
10 ISP via grand jury, trial, or administrative subpoena, including summonses under Section
11 1509. 18 U.S.C. § 2703(c)(2); see also United States v. Rubin, 2 F.3d 974, 975 (9th Cir.
12 1993) (holding a Section 1509 summons is an “administrative subpoena”).
13          In short, even taking Barnes’s claim that subscriber information is protected under
14 the Fourth Amendment as true, the good faith doctrine would preclude suppression
15 where, as here, such information had no such protection at the time it was obtained.
16 B.    Section 1509 authorized the summons to Comcast, and even if not,
17 suppression is unavailable for statutory violations of nonconstitutional magnitude.
            Section 1509 authorizes ICE-HSI’s use of summonses to obtain records relevant to
18
     child exploitation offenses, subject matter long recognized to be within the purview of
19
     ICE-HSI. The summons to Comcast plainly sought records relevant to a child
20
     exploitation investigation, as it sought subscriber information for an IP address used by
21
     an individual distributing and seeking out child pornography on a foreign photo-sharing
22
     website. Barnes’s self-serving and crabbed interpretation of Section 1509 is wrong, and
23
     even if correct, suppression would be unavailable to remedy a statutory violation that
24
     does not implicate a defendant’s constructional rights.
25
            //
26
            //
27
28

      GOVERNMENT’S RESPONSE TO DEFENDANT’S                               UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
      MOTION TO SUPPRESS (Dkt 32)
                                                                         SEATTLE, WASHINGTON 98101
      CR18-5141BHS/BARNES - 9                                                   (206) 553-7970
            Case 3:18-cr-05141-BHS Document 36 Filed 05/06/19 Page 10 of 21




 1        1.      Section 1509 plainly authorizes the issuance of summonses to
 2 investigate child exploitation offenses.
          Section 1509 of Title 19 provides that the Secretary of the Treasury (now, the
 3
   Secretary of Homeland Security) may issue three categories of summonses (sometimes
 4
   referred to as “Customs Summonses”) set forth in each of three subsections: Subsection
 5
   (a)(1) grants the authority to summon records; subsection (a)(2) grants the authority to
 6
   summon persons to appear; and subsection (a)(3) grants the authority to take testimony
 7
   under oath. 19 U.S.C. § 1509(a)(1)-(3). Here, ICE requested records. See Ex. 1. Section
 8
   1509(a)(1) thus controls and provides:
 9
          In any investigation or inquiry conducted for the purpose of ascertaining
10
          the correctness of any entry, for determining the liability of any person for
11        duty, fees and taxes due or duties, fees and taxes which may be due the
          United States, for determining liability for fines and penalties, or for
12
          insuring compliance with the laws of the United States administered by the
13        United States Customs Service, the Secretary (but no delegate of the
          Secretary below the rank of district director or special agent in charge)
14
          may—
15        (1) examine, or cause to be examined, upon reasonable notice, any record
16         (which for purposes of this section, includes, but is not limited to, any
           statement, declaration, document, or electronically generated or machine
17         readable data) described in the notice with reasonable specificity, which
18         may be relevant to such investigation or inquiry.
19 19 U.S.C. § 1509(a)(1). Section 1509 clearly empowers ICE to request “any record” that
20 “may be relevant” to an investigation or inquiry for ensuring “compliance with the laws
21 of the United States administered by [ICE].” Id.
22        The summons here easily meets this standard. After all, “ICE has been

23 traditionally responsible for investigating wrongdoing on a national and even global
24 stage, and has had substantial duties in investigating and serving search warrants upon
25 alleged purveyors of child pornography.” United States v. Cray, 673 F. Supp. 2d 1368,
26 1377 (S.D. Ga. 2009). In particular, ICE-HSI is “tasked with investigating violations of
27 18 U.S.C. § 2251, with which [Barnes] is charged in this case.” United States v. Merrell,
28 88 F. Supp. 3d 1017, 1033 (D. Minn. 2015), aff’d 842 F.3d 577 (8th Cir. 2016). .

     GOVERNMENT’S RESPONSE TO DEFENDANT’S                              UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     MOTION TO SUPPRESS (Dkt 32)
                                                                       SEATTLE, WASHINGTON 98101
     CR18-5141BHS/BARNES - 10                                                 (206) 553-7970
            Case 3:18-cr-05141-BHS Document 36 Filed 05/06/19 Page 11 of 21




 1         Courts have therefore had no trouble concluding that Section 1509 authorizes ICE
 2 (and thus HSI) to use summonses in connection with child exploitation investigations.
 3 For example, Cray held, “Customs Summonses were used to further a legitimate
 4 investigative purpose in compliance with the statute” when ICE agents conducting a child
 5 pornography investigation obtained the physical address associated with an IP address.
 6 673 F. Supp. 2d at 1377. Likewise in Merrell, the court concluded ICE did “nothing
 7 improper” when issuing a Section 1509 summons in connection with a child pornography
 8 investigation. 88 F. Supp. 3d at 1033. Indeed, 6 U.S.C. § 473(a)(1) provides that the
 9 Secretary of Homeland Security “shall operate, within [ICE-HSI], a Cyber Crimes
10 Center” and that within the Cyber Crimes Center, there shall be a Child Exploitation
11 Investigations Unit that “shall coordinate all [ICE] child exploitation initiatives.” 6
12 U.S.C. § 473(b)(1)-(2). It should be no surprise, then, that ICE-HSI agents like SA Berg
13 “are experts in investigating child exploitation offenses.” United States v. Fletcher, 763
14 F.3d 711, 713 (7th Cir. 2014).
15         Surely Section 1509 sweeps within its scope the authority to issue summonses for
16 records relevant to investigations that are a core part of the agency’s expertise and
17 mission. ICE-HSI was working to ensure “compliance with the laws of the United States
18 [it] administer[s].” 19 U.S.C § 1509(a)(1). The summons used here therefore furthered
19 “a legitimate investigative purpose in compliance with the statute.” Cray, 673 F. Supp. 2d
20 at 1377.
21         Nothing Barnes offers in his motion supports a contrary view. He first says that
22 the summons to Comcast is a problem because such summonses may only be used by the
23 U.S. Customs Service (which no longer exists) and then only as part of an inquiry into
24 import duties, tariffs, or other matters related to the importation of goods. That first
25 concern is easily dismissed. DHS, and thus ICE, has the authority to use Section 1509
26 summonses because the Homeland Security Act of 2002 transferred the functions of the
27
28

     GOVERNMENT’S RESPONSE TO DEFENDANT’S                                UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     MOTION TO SUPPRESS (Dkt 32)
                                                                         SEATTLE, WASHINGTON 98101
     CR18-5141BHS/BARNES - 11                                                   (206) 553-7970
              Case 3:18-cr-05141-BHS Document 36 Filed 05/06/19 Page 12 of 21




 1 Customs Service to DHS. 6 U.S.C. § 203.4 Section 1512 of the Act provides,
 2 “[r]eferences relating to an agency that is transferred to the Department in statutes . . .
 3 shall be deemed to refer, as appropriate, to the Department [of Homeland Security].” 6
 4 U.S.C. § 552(d); see id. § 557. Section 1509 thus expressly authorizes DHS to use such
 5 investigative summons.
 6            Invoking the statutory cannon noscitur a sociis, Barnes claims that Section 1509’s
 7 reference to “laws of the United States administered by” DHS must be read to be limited
 8 only to matters of tariffs, import duties, and the like. That canon, however, typically
 9 applies to a series of words in a list, such as “prospectus, notice, circular, advertisement,
10 [or] letter,” Gustafson v. Alloyd Co., Inc., 513 U.S. 561, 575 (1995) (internal quotation
11 marks omitted), not to the meaning of an entire clause. Congress could easily have
12 included words of limitation but did not. Barnes’s attempt to graft onto the statute his
13 preferred language should be rejected.
14            Barnes also wrongly claims that his crabbed and self-serving interpretation of
15 Section 1509 finds support within DHS itself. His entire focus, though, is the use of
16 Section 1509 summonses by CBP agents. Nothing Barnes points to in his brief binds ICE
17 (and thus HSI), which is a separate agency within DHS with its own distinct mission.
18 And nothing about CBP’s use of 1509 summonses concerns ICE’s use of those same
19 summonses given the division of responsibilities. After all, when DHS was created,
20 “[p]rimary investigative jurisdiction in the enforcement of immigration and customs laws
21 was transferred from Customs to [ICE].” Callaway v. U.S. Dept. of Treasury, 824 F.
22 Supp. 2d 153, 155 n.2 (D.D.C. 2011) (internal quotation marks omitted).
23            In any event, the use of the summons at issue here is consistent with Barnes’s
24 preferred interpretation. That is, he says 1509 summonses are limited to requests for
25 information related to violations of Title 8 or Title 19. But investigations into the
26
27   4
      Under the Act, “the United States Customs Service was divided into the Bureau of Customs and Border Protection
     and the Bureau of Immigration and Customs Enforcement, both of which are part of the Department of Homeland
28   Security.” United States v. Reyeros, 537 F.3d 270, 274 n.2 (3d Cir. 2008).

         GOVERNMENT’S RESPONSE TO DEFENDANT’S                                           UNITED STATES ATTORNEY
                                                                                       700 STEWART STREET, SUITE 5220
         MOTION TO SUPPRESS (Dkt 32)
                                                                                        SEATTLE, WASHINGTON 98101
         CR18-5141BHS/BARNES - 12                                                              (206) 553-7970
            Case 3:18-cr-05141-BHS Document 36 Filed 05/06/19 Page 13 of 21




 1 importation of child pornography are obviously “related” to provisions in Title 19
 2 prohibiting the importation of obscene materials and other contraband. Barnes also cites
 3 CBP’s statement that a Section 1509 summons should be used only where there is
 4 probable cause to believe that the records relate to the importation of merchandise that is
 5 prohibited. Given that Barnes discussed and sought to exchange child pornography with
 6 an undercover Australian officer via a foreign photo-sharing website, there was surely
 7 probable cause to believe he was attempting to import child pornography.
 8         Second, relying on the incorrect statutory provision, Barnes complains that even if
 9 ICE-HSI has the power to issue the summons at issue here, the records that can be sought
10 are limited to those defined in Section 1509(d)(1)(A). That definition, he explains,
11 precludes ICE from compelling the production of customer records from an ISP. Here
12 too he misses the mark.
13         The summons used here was a request for records, not a demand that someone
14 appear in person. See Ex. 1. This is important because the statutory provisions
15 governing these two types of summonses proscribe different limitations on what types of
16 records may be sought. Compare 19 U.S.C. § 1509(a)(1) with id. § 1509(a)(2).
17 Subsection (a)(1), unlike Subsection (a)(2), permits any records to be summonsed that
18 “may be relevant” to the investigation or inquiry underway. 19 U.S.C. § 1509(a)(1). The
19 Comcast records at issue here were obviously relevant to the investigation as they could
20 assist in identifying the individual who was actively seeking to exchange child
21 pornography with an Australian law enforcement officer.
22         And even if Section 1509(a)(2)—and its cross-reference to subsection (d)(1)(A)—
23 applies, the summons at issue would satisfy its requirements. Subsection (d)(1)(A)(ii)
24 defines “records” to include those “regarding which there is probable cause to believe
25 that they pertain to merchandise the importation of which into the United States is
26 prohibited.” The communications between Barnes and the Australian officer provided
27 ample probable cause to believe that records from Comcast pertained to just such
28 merchandise—namely, child pornography. See United States v. Hale, 784 F.2d 1465,

     GOVERNMENT’S RESPONSE TO DEFENDANT’S                               UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     MOTION TO SUPPRESS (Dkt 32)
                                                                        SEATTLE, WASHINGTON 98101
     CR18-5141BHS/BARNES - 13                                                  (206) 553-7970
            Case 3:18-cr-05141-BHS Document 36 Filed 05/06/19 Page 14 of 21




 1 1466-1467 (9th Cir. 1986) (Child pornography is “merchandise imported contrary to law
 2 in violation of 19 U.S.C. § 1305 and 18 U.S.C. § 545.”). Thus, even under Barnes’s
 3 incorrect interpretation, the summons used by ICE-HSI fell within the scope of Section
 4 1509.
 5        2.      Even if the summons were unlawful, suppression is unavailable to
 6 remedy   statutory   violations that do not implicate constitutional rights.
          Even assuming Barnes were correct that the summons to Comcast was unlawful,
 7
   he is not entitled to suppression. “[T]here is no exclusionary rule generally applicable to
 8
   statutory violations.” United States v. Clenney, 631 F.3d 658, 667 (4th Cir. 2011)
 9
   (internal quotation marks omitted). The Supreme Court created the exclusionary rule as a
10
   “sanction that bars the prosecution from introducing evidence obtained by way of a
11
   Fourth Amendment violation.” Davis v. United States, 564 U.S. 229, 231-32 (2011). Its
12
   “sole purpose” is to “deter future Fourth Amendment violations.” Id. at 236-37. As such,
13
   the exclusionary rule has rarely been extended beyond the context of constitutional
14
   violations. Indeed, the Supreme Court has approved the exclusion of evidence for
15
   statutory violations only in cases where “the excluded evidence arose directly out of
16
   statutory violations that implicated important Fourth and Fifth Amendment interests.”
17
   Sanchez-Llamas v. Oregon, 548 U.S. 331, 348 (2006); see also United States v. Abdi, 463
18
   F.3d 547, 556 (6th Cir. 2006).
19
          Barnes is thus not entitled to suppression because even if obtained unlawfully
20
   under Section 1509, the information is not, as detailed above, protected by the Fourth
21
   Amendment. Section 1509 provides no suppression remedy itself, and Barnes’s
22
   constitutional rights are in no way implicated by the Comcast summons. As such, there
23
   is no valid basis for suppression even assuming the summons whether or not the
24
   summons violated Section 1509. See United States v. Smith, 155 F.3d 1051, 1056 (9th
25
   Cir. 1998).
26
          Equally important, suppression is a “last resort” not a “first impulse.” Herring v.
27
   United States, 555 U.S. 135, 140 (2009). Any benefit to doing so (general deterrence of
28

     GOVERNMENT’S RESPONSE TO DEFENDANT’S                              UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     MOTION TO SUPPRESS (Dkt 32)
                                                                       SEATTLE, WASHINGTON 98101
     CR18-5141BHS/BARNES - 14                                                 (206) 553-7970
            Case 3:18-cr-05141-BHS Document 36 Filed 05/06/19 Page 15 of 21




 1 law enforcement misconduct) must outweigh the substantial social cost that results when
 2 “guilty and possibly dangerous defendants go free.” Id. at 140-41. Suppression’s
 3 “bottom-line effect, in many cases, is to suppress the truth and set the criminal loose in
 4 the community without punishment. Our cases hold that society must swallow this bitter
 5 pill when necessary, but only as a last resort. For exclusion to be appropriate, the
 6 deterrence benefits of suppression must outweigh its heavy costs.” Davis, 564 U.S. at
 7 237 (internal citations and quotation marks omitted).
 8          Here, Barnes cannot clear the “high obstacle” he must to justify application of the
 9 exclusionary rule. Herring, 555 U.S. at 141. The gravamen of Barnes’s argument is that
10 suppression is critical to deter the government’s so-called widespread abuse of Section
11 1509 summonses. If his gripe is that no agency or judicial officer has yet embraced his
12 novel and unsupported statutory argument, his frustration is understandable. But that is
13 hardly evidence of widespread abuse. He cites no court decision suggesting that 1509
14 summonses are improper tools to further child exploitation investigations. And while he
15 points to various statements concerning CBP’s use of these summonses, these have no
16 bearing on the legitimacy of their use by ICE.
17          But even assuming this Court believes that 1509 summonses should not be used in
18 the manner used in this case, the balancing required by the Supreme Court clearly
19 disfavors suppression. The costs are obvious and substantial: a dangerous, hands-on sex
20 offender may escape responsibility for his horrific crimes. The deterrent value is equally
21 clear, but it is also negligible. The information at issue is not constitutionally protected.
22 The deterrent effect will thus bear only on the manner in which the information is sought,
23 not whether it is collected. After all, the same information is available through a grand
24 jury subpoena or administrative subpoena issued under the authority of the Attorney
25 General, 18 U.S.C. § 3486(a)(1). If widespread misuse of 1509 summonses is indeed
26 cause for concern, then the entities best equipped to remedy that are the recipients of
27 those summons, not criminal defendants. The price of suppression is always a high one.
28

     GOVERNMENT’S RESPONSE TO DEFENDANT’S                                 UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     MOTION TO SUPPRESS (Dkt 32)
                                                                          SEATTLE, WASHINGTON 98101
     CR18-5141BHS/BARNES - 15                                                    (206) 553-7970
             Case 3:18-cr-05141-BHS Document 36 Filed 05/06/19 Page 16 of 21




1 Society should not be forced to bear that cost, the Supreme Court has explained, unless
2 necessary to vindicate important constitutional rights.
3 C.    Suppression is unwarranted for a warrant executed just after 5:00 a.m. with
4 the express authorization of a Magistrate Judge.
            Barnes’s second basis for suppression fares no better. He grouses that the search
5
     of his home and person was unreasonable because it occurred at nighttime—that is, just
6
     after 5:00 a.m. As a threshold matter, the daytime requirement for search warrants does
7
     not come from the Fourth Amendment itself, which requires only reasonableness.
8
     Instead, Rule 41 requires warrants be executed between 6:00 a.m. and 10:00 p.m. unless
9
     the magistrate judge expressly authorizes execution at a different time based on a
10
     showing of good cause. Fed. R. Crim. Proc. 41(e)(2)(A)(2)(ii).
11
            Here, SA Berg specifically requested authority to execute the warrants before 6:00
12
     a.m. In fact, he told Magistrate Judge Fricke that he planned to execute the warrants not
13
     at just any time of night, but between 4:00 and 6:00 a.m. In the affidavit, SA Berg
14
     explained that observations of Barnes’s morning schedule showed that he left his home
15
     for work at or before 6:00 a.m. And given his experience, SA Berg told Magistrate Judge
16
     Fricke that it would be preferable to execute these warrants with all occupants of the
17
     home present. Given these representations and finding good cause, Magistrate Judge
18
     Fricke authorized execution before 6:00 a.m. as required by Rule 41. See Ex. 2.
19
            SA Berg’s request made sense. In a matter of days, ICE-HSI had identified
20
     someone actively abusing a young girl. SA Berg acted quickly to gather the necessary
21
     resources to conduct a safe and effective search operation. Though Barnes seems to
22
     sneer at SA Berg’s “preference,” he is trivializing something that is far from trivial.
23
     There are obvious investigative and safety advantages to having a single search team and
24
     a single search location. Agents could have waited and conducted multiple searches in
25
     multiple locations to be sure. But doing so might have risked Barnes’s learning of the
26
     investigation with time to destroy evidence. And it would have strained already limited
27
28

      GOVERNMENT’S RESPONSE TO DEFENDANT’S                                 UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
      MOTION TO SUPPRESS (Dkt 32)
                                                                           SEATTLE, WASHINGTON 98101
      CR18-5141BHS/BARNES - 16                                                    (206) 553-7970
            Case 3:18-cr-05141-BHS Document 36 Filed 05/06/19 Page 17 of 21




 1 resources in a case where time was of the essence and delay simply to have more
 2 personnel would have only risked further harm to a vulnerable victim.
 3         This should be the end of the matter of course. But Barnes insists otherwise,
 4 demanding suppression because law enforcement executed search warrants at 5:16
 5 instead of 6:01 a.m. Other than saying SA Berg failed to state “good cause,” however,
 6 Barnes offers nothing to support his position. His opinion on the matter should surely be
 7 taken with a grain of salt, as he has a considerable amount to gain if his view were to
 8 carry the day. Defense counsel notes that he is unaware of the execution of a nighttime
 9 search in such a routine case in all his years of practice in this District. Government
10 counsel is in a similar boat, as such requests are in his experience the exception, not the
11 rule.
12         Rarity is not evidence of impropriety, however. Indeed, it is far likelier to suggest
13 discretion and the exercise of judgment. In any event, the people in the best position to
14 determine how most effectively and safely to execute a search warrant are those in the
15 business executing them. One such person, SA Berg, obviously thought nighttime
16 execution would be appropriate here in light of those considerations, and nothing Barnes
17 offers calls that judgment into question.
18         Noting the paucity of authority on what constitutes good cause in this context,
19 Barnes simply strings together a handful of cases that collectively stand for the
20 unremarkable proposition that nighttime searches are particularly sensitive and must be
21 justified. The one Ninth Circuit case he relies upon hardly sheds light on what good
22 cause means or how it should be assessed. Rather, the court in that case expressed the
23 view that a search supported by an affidavit containing material falsehoods should not
24 have taken place at all, much less during “nighttime” hours. If that is Barnes’s point,
25 then point taken.
26         But the government remains at a loss as to what exactly law enforcement was
27 supposed to have done differently in this case. SA Berg explained how he hoped to
28 execute the warrants, why earlier execution was necessary for doing so, and obtained the

     GOVERNMENT’S RESPONSE TO DEFENDANT’S                                UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     MOTION TO SUPPRESS (Dkt 32)
                                                                         SEATTLE, WASHINGTON 98101
     CR18-5141BHS/BARNES - 17                                                   (206) 553-7970
            Case 3:18-cr-05141-BHS Document 36 Filed 05/06/19 Page 18 of 21




 1 express judicial authorization Rule 41 requires. If, with the benefit of hindsight, the
 2 Court believes that Magistrate Judge Fricke should have required more of SA Berg
 3 before authorizing an earlier execution, then so be it. But application of a suppression
 4 remedy in such a situation would do nothing to further the aims of the exclusionary rule.
 5 Suppression is meant to deter misconduct, not good faith attempts to comply with
 6 applicable rules. Leon thus surely precludes suppression here.
 7 D.      Suppression is unwarranted because the search did not violate Barnes’s
 8 Fourth Amendment rights and any alleged violation of Rule 41 was neither
   deliberate nor caused prejudice to Barnes.
 9
           Even assuming Barnes is correct that good cause was lacking, he offers no real
10
   explanation as to how execution less than an hour before the 6:00 a.m. cutoff was
11
   unreasonable under the circumstances. Nor can he. Implicit in his criticism seems to be
12
   the notion that SA Berg and the rest of the agents were cavalier in their approach. In
13
   reality, they were anything but. They did not, for example, burst through the door
14
   unannounced in the middle of the night. While there may be circumstances where such
15
   tactics are appropriate, that was not the case here. Instead, agents set up surveillance and
16
   waited until someone was awake in the home. They then knocked and announced their
17
   presence, waited for Barnes to answer the door, and then proceeded with the execution of
18
   the search. There is simply no credible claim that law enforcement acted unreasonably or
19
   improperly.
20
           And as the Ninth Circuit has explained, “we have repeatedly held—and have been
21
   instructed by the Supreme Court—that suppression is rarely the proper remedy for a Rule
22
   41 violation.” United States v. Williamson, 439 F.3d 1125, 1132 (9th Cir. 2006).
23
   “Because the exclusionary rule tends to exclude evidence of high reliability, the
24
   suppression sanction should only be applied when necessary and not in any automatic
25
   manner.” United States v. Luk, 859 F.2d 667, 671 (9th Cir. 1988) (affirming denial of
26
   suppression motion despite a technical violation of Rule 41). Whether exclusion is
27
   warranted “must be evaluated realistically and pragmatically on a case-by-case basis.”
28

     GOVERNMENT’S RESPONSE TO DEFENDANT’S                               UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     MOTION TO SUPPRESS (Dkt 32)
                                                                        SEATTLE, WASHINGTON 98101
     CR18-5141BHS/BARNES - 18                                                  (206) 553-7970
             Case 3:18-cr-05141-BHS Document 36 Filed 05/06/19 Page 19 of 21




 1 Id. (quoting United States v. Vasser, 648 F.2d 507, 510 n.2 (9th Cir. 1981), cert. denied,
 2 450 U.S. 928 (1981)).
 3          Courts need not suppress evidence obtained in violation of Rule 41 unless the
 4 violation is of constitutional magnitude or involved either (1) prejudice in the sense that
 5 the search would not have occurred or would not have been so abrasive if law
 6 enforcement had followed the rule, or (2) bad faith such as intentional disregard of a
 7 provision in the Rule. See United States v. Martinez-Garcia, 397 F.3d 1205, 1213 (9th
 8 Cir. 2005). Here, any alleged Rule 41 violation was clearly not of constitutional
 9 magnitude and was neither deliberate nor a violation that caused prejudice to Barnes.
10 Suppression is thus unavailable.
11          The Fourth Amendment demands three things of a search warrant: it must be
12 issued by a neutral magistrate judge; it must be based on a showing of “probable cause to
13 believe that the evidence sought will aid in a particular apprehension or conviction for a
14 particular offense”; and it must satisfy the particularity requirement. Dalia v. United
15 States, 441 U.S. 238, 255 (1978) (internal quotation marks omitted). Barnes does not
16 claim any such defects, only that a search that occurred less than one hour before it would
17 have normally been allowed under Rule 41 in the usual course was unreasonable under
18 the Fourth Amendment. That surely will not suffice to establish a constitutional
19 violation, when every indication is that the law enforcement complied scrupulously with
20 constitutional requirements governing search and seizure.
21          Any potential Rule 41 violation was also not deliberate or the result of bad faith.
22 How could it be? SA Berg sought the express authorization for an earlier search required
23 by Rule 41, and Magistrate Judge Fricke granted it. Any noncompliance with Rule 41
24 was clearly the result of deliberate disregard for the rule. Barnes also suffered no
25 prejudice. The searches would have occurred irrespective of any Rule 41 violation, albeit
26 a little later in the day.
27          By obtaining express permission from the magistrate judge to execute the warrants
28 at night, the government honored the Fourth Amendment’s overriding safeguard:

      GOVERNMENT’S RESPONSE TO DEFENDANT’S                                UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
      MOTION TO SUPPRESS (Dkt 32)
                                                                          SEATTLE, WASHINGTON 98101
      CR18-5141BHS/BARNES - 19                                                   (206) 553-7970
           Case 3:18-cr-05141-BHS Document 36 Filed 05/06/19 Page 20 of 21




1 interposing the judgment of a “neutral and detached magistrate” between themselves and
2 the defendant's residence. Johnson v. United States, 333 U.S. 10, 14 (1948). The value
3 of the exclusionary rule is its ability to deter law enforcement misconduct and safeguard a
4 defendant’s constitutional rights. That goal would hardly be furthered by suppression
5 here, and Barnes’s motion should be denied.
6                                   IV.    CONCLUSION
7         For all the foregoing reasons, the Court should deny Barnes’s motion to suppress
8 evidence in its entirety without any hearing.
9
          DATED this 6th day of May, 2019.
10
11
                                                   Respectfully submitted,
12
13                                                 BRIAN T. MORAN
                                                   United States Attorney
14
15                                                 /s/ Matthew P. Hampton
                                                   MATTHEW P. HAMPTON
16                                                 Assistant United States Attorney
17                                                 700 Stewart Street, Suite 5220
                                                   Seattle, Washington 98101
18                                                 Telephone: (206) 553-7970
19                                                 Fax:         (206) 443-0755
                                                   E-mail: matthew.hampton@usdoj.gov
20
21
22
23
24
25
26
27
28

     GOVERNMENT’S RESPONSE TO DEFENDANT’S                             UNITED STATES ATTORNEY
                                                                     700 STEWART STREET, SUITE 5220
     MOTION TO SUPPRESS (Dkt 32)
                                                                      SEATTLE, WASHINGTON 98101
     CR18-5141BHS/BARNES - 20                                                (206) 553-7970
           Case 3:18-cr-05141-BHS Document 36 Filed 05/06/19 Page 21 of 21




1                                CERTIFICATE OF SERVICE
2         I hereby certify that on May 6, 2019, I electronically filed the foregoing with the
3 Clerk of the Court using the CM/ECF system, which will send notification of such filing
4 to the attorney(s) of record for the defendant.
5
6                                                   s/Jenny Fingles
                                                    JENNY FINGLES
7
                                                    Legal Assistant
8                                                   United States Attorney’s Office
                                                    700 Stewart Street, Suite 5220
9
                                                    Seattle, Washington 98101-1271
10                                                  Phone: (206) 553-2270
                                                    FAX: (206) 553-0755
11
                                                    E-mail: jenny.fingles@usdoj.gov
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     GOVERNMENT’S RESPONSE TO DEFENDANT’S                               UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     MOTION TO SUPPRESS (Dkt 32)
                                                                        SEATTLE, WASHINGTON 98101
     CR18-5141BHS/BARNES - 21                                                  (206) 553-7970
